PER CURIAM.
This is an appeal by the owner of a garden apartment complex containing 140 rental units. The owner challenges the constitutionality of the Morristown garbage collection ordinance. The *628ordinance excludes from municipal garbage collection apartment complexes with four or more rental units, except such complexes in which a majority of the units are separately owned in fee or as condominiums. The Law Division found the ordinance is unconstitutional. The Appellate Division affirmed, with Judge Petrella dissenting.
We reverse the judgment of the Appellate Division substantially for the reasons expressed in the reported dissenting opinion of Judge Petrella, 283 N.J.Super. at 155-69, 661 A.2d at 328-35. The case is remanded to the Law Division to conduct an evidentiary hearing and determine whether Morristown’s garbage collection ordinance is rationally related to any legitimate State interest.
Reversed and remanded.
Chief Justice PORITZ and Justices POLLOCK, GARIBALDI and COLEMAN join in this opinion.
Justices HANDLER, O’HERN and STEIN filed a separate dissenting opinion.
HANDLER, O’HERN, and STEIN, JJ, dissenting.
We would affirm the judgment of the Appellate Division substantially for the reasons expressed in that court’s majority opinion, 283 N.J.Super. 139, 142-55, 661 A.2d 320 (1995).
For reversal — Chief Justice PORITZ, and Justices POLLOCK, GARIBALDI, and COLEMAN — 4.
For affirmance — Justices HANDLER, O’HERN and STEIN— 3.